Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,108726. Although the claims at issue are not identical, they are not patentably distinct from each other. 

Instant Application 
U.S. Patent No. 11,108,726
       1. A method for relaying electronic messages between connected gateway
servers, the method comprising:
       receiving, at a first gateway server of a plurality of gateway servers, an electronic message from a sender associated with a first client device to a recipient associated with a second client device, the second client device being hosted by a second gateway server of the plurality of gateway servers;
       determining a sequence for the plurality of gateway servers that starts at the first gateway server and ends at the second gateway server; and
       for each of the gateway servers in the sequence,
       sending the electronic message to a subsequent gateway server in the sequence,
       storing the electronic message in a respective message queue associated with at least one of the sender or the recipient, and
removing the electronic message from the respective message queue
         based on expiration of a specified time period.
   1. A method for relaying electronic messages between connected gateway servers, the method comprising: 
 receiving, at a first gateway server of a plurality of gateway servers, an electronic message from a sender associated with a first client device to a recipient associated with a second client device, the second client device being hosted by a second gateway server of the plurality of gateway servers;               
      determining a sequence for the plurality of gateway servers that starts at the first gateway server and ends at the second gateway server; and 
     for each of the gateway servers in the sequence, 
      sending the electronic message to a subsequent gateway server in the sequence,       
      storing the electronic message in a respective message queue associated with at least one of the sender or the recipient, removing the electronic message from the respective message queue ‘
 based on expiration of a specified time period, 

storing a copy of the electronic message in an external storage based on expiration of the specified time period, and deleting the electronic message from the external storage based on detection of a triggering event.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 is rejected under 35 U.S.C. 103 as being unpatentable over Lund et al. – hereinafter Thyni et al. – hereinafter Thyni (US 2014/0129735) in view of Hasti et al. – hereinafter Hasti (US 2010/0008377)

As per claim 1, Thyni discloses a method for relaying electronic messages between connected gateway servers, the method comprising:
receiving, at a first gateway server of a plurality of gateway servers, an electronic message from a sender associated with a first client device to a recipient associated with a second client device, the second client device being hosted by a second gateway server of the plurality of gateway servers; ([0040]; The source node ON comprises a router and it may have a number of routes, or paths, to select for sending the data packet flows addressed to the other end-user. In the illustrated example, two internal paths, denoted ASO1 and ASO2, are available for said routing node AS#O for further transferring of data information in a data flow to the other end-user, who is residing in another AS, herein denoted as the terminating autonomous system AS#T.)
determining a sequence for the plurality of gateway servers that starts at the first gateway server and ends at the second gateway server; and for each of the gateway servers in the sequence, ([0023]; The method determines one inter autonomous system path or multiple inter AS paths constituting a route or multiple routes, respectively, between the originating autonomous system and terminating autonomous system including any intermediate autonomous system based on at least said energy consumption metrics of transit paths through the own autonomous system and other autonomous systems giving a total energy consumption metric for each possible inter autonomous system path. [0049] Route 1: [ASO1,AS21,AS31,AST1]; [0050] Route 2: [ASO2,ASn1,AS31,AST1]; [0051] Route 3: [ASO2,ASn2,AST2]; [0052] The decision process in the border nodes and the policies which the decision process is based upon determines which of the routes that becomes the selected route.)
sending the electronic message to a subsequent gateway server in the sequence, ([0112]; After selecting the link interface, the packet is sent towards the destination node via the selected link interface.)
Thyni fails to disclose storing the electronic message in a respective message queue associated with at least one of the sender or the recipient, and removing the electronic message from the respective message queue based on expiration of a specified time period.
Hasti discloses storing the electronic message in a respective message queue associated with at least one of the sender or the recipient, and removing the electronic message from the respective message queue based on expiration of a specified time period. ([0009]; asynchronous messaging system for managing inbound messages, the messages including work requests, in a server complex including one or more message consumers, the system including: a server configured to receive the inbound messages from a first peripheral device, assign an expiration time for each of the messages according to a load and to transmit messages to the one or more message consumers; and an inbound message queue coupled to the server, the inbound message queue configured to store inbound message until an age of at least one message stored on the inbound message queue exceeds an associated expiration time.)	It would have been obvious before the effective filing date of the invention for the teachings of Thyni to be modified so that the gateway server in the sequence stores the messages  in a queue until the expiration time. The motivation would have been to decrease the response time and the load on the servers, which will improve the level of service to the consumers. (Hasti, [0007])

Conclusion
The prior art made of record and not relied upon is considered pertinent toapplicant's disclosure.  See PTO-892 form.
Any inquiry concerning this communication or earlier communications from theexaminer should be directed to Chirag R Patel whose telephone number is (571)272-7966. The examiner can normally be reached on Monday to Friday from 8:00AM to 4:30PM. If attempts to reach the examiner by telephone are unsuccessful, theexaminer's supervisor, Glenton Burgess, can be reached on 571-272-3949. The fax phone number for the organization where this application or proceedingis assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status informationfor published applications may be obtained from either Private PAIR or PublicPAIR. Status information for unpublished applications is available throughPrivate PAIR only. For more information about the PAIR system, seehttp://pairdirect.uspto.gov. Should you have questions on access to the PrivatePAIR system, contact the Electronic Business Center (EBC) at 866-217-9197(toll free). 

/Chirag R Patel/
Primary Examiner, Art Unit 2454